813 F.2d 1228Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.James Calvin ROTHWELL, Plaintiff--Appellant,v.Richard D. RILEY, Governor of South Carolina;  William D.Leeke, Commissioner of South Carolina;  Daniel R. McLeod,Attorney General of South Carolina;  Joe Martin, Warden ofSouth Carolina Department of Corrections, Defendants-- Appellees.
No. 86-7200.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 31, 1986.Decided March 4, 1987.

Before WIDENER, PHILLIPS and WILKINSON, Circuit Judges.
James Calvin Rothwell, appellant pro se.
Gerald F. Smith, Office of the Attorney General, for appellees.
PER CURIAM:


1
A review of the record and the district court's opinion discloses that this appeal from its order denying relief under 42 U.S.C. Sec. 1983 is without merit.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the district court.  Rothwell v. Leeke, C/A No. 82-1532 (D.S.C., July 17, 1985).


2
AFFIRMED.